Case: 09-41240     Document: 00511143531          Page: 1    Date Filed: 06/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 16, 2010

                                     No. 09-41240                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



J. UMOREN,

                                                   Plaintiff - Appellant
v.

PLANO INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES; T.
GRIFFIN; J. MELVIN; R. ROCKWELL,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             U.S.D.C. No. 4:09-CV-413


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        J. Umoren appeals the magistrate judge’s denial of his motion to appoint
counsel. The district court record reveals no motion for reconsideration or
similar filing seeking a ruling of the district court. See 28 U.S.C. §636(b)(1)(A);
E.D. T EX. R. CV-72; E.D. T EX. R. app. B, R. 4(A). Nor does the record reveal any
ruling by the district court in this regard. “The law is settled that appellate



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41240       Document: 00511143531          Page: 2    Date Filed: 06/16/2010

                                       No. 09-41240

courts are without jurisdiction to hear appeals directly from federal
magistrates.”1     United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980)
(pretrial matters may be referred to magistrate judges under § 636(b)(1)(A), but
appeals must first go to the district court); see also United States v. Schultz, 565
F.3d 1353, 1357 (11th Cir. 2009) (applying Renfro to questions involving
representation by counsel). Our analysis is unchanged even if the magistrate
judge acted under the general authority of § 636(b)(3), as some precedent
suggests may govern the appointment of counsel in civil cases. See Washington
v. Estelle, 648 F.2d 276, 281 (5th Cir. Unit A 1981); F ED. R. C IV. P. 72 advisory
committee’s note (“This rule does not restrict experimentation by the district
courts under 28 U.S.C. § 636(b)(3) involving references of matters other than
pretrial maters, such as appointment of counsel . . . .”). As we have explained,
“[i]f subsection (b) is applicable, . . . no direct appeal to the Court of Appeals from
the magistrate’s decision is possible,” Glover v. Ala. Bd. of Corrections, 660 F.2d
120, 121 (5th Cir. 1981); see also McLeod, Alexander, Powel & Apffel, P.C. v.
Quarles, 925 F.2d 853, 856 n.5 (5th Cir. 1991), regardless of the particular
source of authority within that subsection.
       Accordingly, this appeal is DISMISSED for want of jurisdiction.




       1
         The “limited exception” to this rule is not applicable here, as there is no indication
that Umoren consented to proceedings before a magistrate. See Donaldson v. Ducote, 373 F.3d
622, 624–25 (5th Cir. 2004); see also 28 U.S.C. § 636(c).

                                              2